Case 2:19-cv-00870-TS-DAO Document 46 Filed 09/23/20 PageID.402 Page 1 of 6




      IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                         CENTRAL DIVISION


 GREG TURNER, as legal guardian of S.T.,
 a minor child,                                         MEMORANDUM DECISION AND
                                                        ORDER GRANTING
                           Plaintiff,                   DEFENDANTS ALPINE SCHOOL
 v.                                                     DISTRICT AND ALPINE SCHOOL
                                                        DISTRICT BOARD OF
 ALPINE SCHOOL DISTRICT; ALPINE                         EDUCATION’S MOTION FOR
 SCHOOL DISTRICT BOARD OF                               JUDGMENT ON THE
 EDUCATION; GARY BERTAGNOLE, in                         PLEADINGS
 his official capacity; and JANE DOES 1-3,
 in their official and individual capacities,
                                                        Case No. 2:19-cv-00870-TS-DAO
                           Defendants.
                                                        District Judge Stewart



           This matter is before the Court on Defendants Alpine School District and Alpine

School District Board of Education’s (collectively, “Defendants”) Motion for Judgment on the

Pleadings (the “Motion”), which asks the Court to dismiss Plaintiff’s ninth cause of action. For

the foregoing reasons, the Court grants Defendants’ Motion.

                                          I.    BACKGROUND

       Plaintiff Greg Turner (“Turner”) is the legal guardian of S.T., a 16-year-old child with

autism and a severe visual impairment who is allegedly a qualified person under the Americans

with Disabilities Act (“ADA”) and the Rehabilitation Act. 1 In June 2018, S.T. attended Horizon

School, an Alpine School District school. 2 The allegations against Defendants arose when an



           1
               Docket No. 4 ¶ 12.
           2
               Id. ¶ 13.

                                                 1
Case 2:19-cv-00870-TS-DAO Document 46 Filed 09/23/20 PageID.403 Page 2 of 6




Alpine School District bus driver allegedly punched, slapped, restrained, forcibly seized, and

verbally abused S.T. on June 12, 2018, and June 14, 2018. 3 As a result of the alleged school bus

assaults, Turner filed Plaintiff’s First Amended Complaint with nine claims against Alpine

School District and related entities and individuals. 4 Generally, Turner’s claims are for alleged

violations of the ADA, the Rehabilitation Act, and the United States Constitution.

       On August 24, 2020, Defendants Alpine School District and Alpine School District

Board of Education filed the Motion requesting the Court dismiss Turner’s ninth cause of action

under Rule 12(c) of the Federal Rules of Civil Procedure. 5 Turner’s ninth cause of action is titled

“Deprivation of Civil Rights by Defendants Acting Under Color of Law.” 6 Turner brought this

claim under 42 U.S.C. § 1983 for violations of S.T.’s rights under the ADA and § 504 of the

Rehabilitation Act. 7

                                      II.   STANDARD OF REVIEW

       “A motion for judgment on the pleadings under Rule 12(c) is treated as a motion to

dismiss under Rule 12(b)(6).” 8 To survive a motion to dismiss under rule 12(b)(6), “[t]he

allegations must be enough that, if assumed to be true, the plaintiff plausibly (not just




           3
               Id. ¶¶ 35–60
           4
               See generally Docket No. 4.
           5
               Docket No. 36, at 1–2.
           6
               Docket No. 4, at 30.
           7
               Id. ¶¶ 133–35.
           8
             Atl. Richfield Co. v. Farm Credit Bank of Wichita, 226 F.3d 1138, 1160 (10th Cir.
2000) (citing Mock v. T.G. & Y Stores Co., 971 F.2d 522, 528 (10th Cir. 1992)).

                                                  2
Case 2:19-cv-00870-TS-DAO Document 46 Filed 09/23/20 PageID.404 Page 3 of 6




speculatively) has a claim for relief.” 9 A court should dismiss a claim when it “asserts a legal

theory not cognizable as a matter of law.” 10

                                            III.   ANALYSIS

        In this Motion, Defendants ask the Court to dismiss Turner’s ninth cause of action, which

is brought under 42 U.S.C. § 1983, a statute that protects rights created by the Constitution and

federal laws. 11 Here, Turner alleges a claim under § 1983 for the violation of S.T.’s statutory

rights provided by the ADA and the Rehabilitation Act. 12 In their Motion, Defendants argue that

the ADA and the Rehabilitation Act preclude § 1983 claims for violations of those statutory

rights, 13 and Turner argues that they do not. 14 Thus, the question is whether Turner can bring a

claim under § 1983 to enforce these statutory rights.

        It is well-established that courts look to what Congress intended when determining

whether a statute precludes a § 1983 claim. 15 The Supreme Court has articulated different

considerations for determining whether Congress intended a statute to preclude a § 1983 claim

for a violation of a constitutional right or a statutory right. 16 Turner’s ninth cause of action



            9
                Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008).
            10
                 Golan v. Ashcroft, 310 F. Supp. 2d 1215, 1217 (D. Colo. 2004) (citing Fed. R. Civ.
P. 12(b)(6)).
            11
                 42 U.S.C. § 1983.
            12
              See Docket No. 4 ¶ 133 (alleging that Defendants, under color of state law,
“discriminated against S.T. on the basis of her disability and have deprived S.T. of her right to
reasonable accommodation and full benefits of a public program as afforded by the ADA and
Rehabilitation Act”).
            13
                 Docket No. 36, at 2.
            14
                 See Docket No. 37, at 2.
            15
            Fitzgerald v. Barnstable Sch. Comm., 555 U.S. 246, 252 (2009) (citing Smith v.
Robinson, 468 U.S. 992, 1012 (1984)).
            16
                 See id. at 252–53.

                                                   3
Case 2:19-cv-00870-TS-DAO Document 46 Filed 09/23/20 PageID.405 Page 4 of 6




asserts violations of S.T.’s rights under the ADA and the Rehabilitation Act, so the Court must

address whether Congress intended the ADA and the Rehabilitation Act to preclude § 1983

claims for violations of those statutory rights.

       For statutory rights, “[i]f Congress intended a statute’s remedial scheme to ‘be the

exclusive avenue through which a plaintiff may assert the claims,’ the § 1983 claims are

precluded.” 17 And “evidence of such congressional intent may be found directly in the statute

creating the right, or inferred from the statute’s creation of a comprehensive enforcement scheme

that is incompatible with individual enforcement under § 1983.” 18 When statutes establish their

own comprehensive enforcement schemes, courts generally conclude that Congress intended to

preclude § 1983 claims for violations of those statutory rights. 19

       There is no binding Tenth Circuit precedent specifically addressing whether § 1983

claims are available for violations of the rights established under the ADA and the Rehabilitation

Act. 20 But numerous other circuit courts and district courts have agreed that the ADA and



           17
                Id. at 252 (quoting Smith, 468 U.S. at 1009).
           18
                Id. (quoting City of Rancho Palos Verdes, Cal. v. Abrams, 544 U.S. 113, 120–21
(2005)).
           19
               See, e.g., City of Rancho Palos Verdes, Cal., 544 U.S. at 127 (finding that the
Telecommunications Act has a comprehensive enforcement scheme that precludes enforcement
through a § 1983 claim); Middlesex Cty. Sewerage Auth. v. Nat’l Sea Clammers Ass’n, 453 U.S.
1, 20 (1981) (holding that the comprehensive enforcement schemes in the Federal Water
Pollution Control Act and the Marine Protection, Research, and Sanctuaries Act of 1972
preclude § 1983 claims for violations of those statutes); Padilla ex rel. Padilla v. Sch. Dist. No. 1
in City & Cty. of Denver, Colo., 233 F.3d 1268, 1274 (10th Cir. 2000) (finding the Individuals
with Disabilities Education Act has a comprehensive enforcement scheme that precludes § 1983
claims) (citations omitted); Notari v. Denver Water Dep’t, 971 F.2d 585, 587 (10th Cir. 1992)
(finding that Title VII precludes § 1983 claims based solely on statutory violations).
           20
              Watkins v. Jordan Sch. Dist., No. 2:19-cv-00407-PMW, 2020 WL 2617928, at *4
(D. Utah May 22, 2020); Keller v. Bd. of Educ. of City of Albuquerque, N.M., 182 F. Supp. 2d
1148, 1159 (D. N.M. 2001) (citing Goldman v. Colo. Territorial Corr. Facility, 69 F.3d 547, n.6
(10th Cir. 1995)).

                                                   4
Case 2:19-cv-00870-TS-DAO Document 46 Filed 09/23/20 PageID.406 Page 5 of 6




Rehabilitation Act have comprehensive enforcement schemes that preclude § 1983 claims for

violations of those statutes. 21 Turner has not cited any cases concluding otherwise. Instead,

Turner relies heavily on Bullington v. Bedford County, Tennessee to support his § 1983 claim. 22

Notably, this case does not address whether the ADA and Rehabilitation Act preclude § 1983

claims for violations of rights under those statutes. 23 Rather, Bullington narrowly holds that the

ADA does not preclude parallel constitutional claims like equal protection claims. 24 This Court

expresses no opinion about whether the ADA and the Rehabilitation Act preclude § 1983 claims

for constitutional violations.

       In regards to whether the ADA and the Rehabilitation Act preclude § 1983 enforcement

of the statutory rights, the prior circuit and district court decisions are persuasive. The ADA and

Rehabilitation Act have comprehensive enforcement schemes that preclude § 1983 claims based

solely on violations of those laws.



           21
               See Watkins, No. 2:19-cv-00407-PMW, 2020 WL 2617928, at *4 (“However, other
circuits that have addressed this question have held that an individual cannot be sued under §
1983 for violations of Title II of the ADA or § 504 of the Rehabilitation Act.”) (citations
omitted); Costabile v. N.Y.C. Health & Hosp. Corp., 951 F.3d 77, 83 (2d Cir. 2020) (joining
other circuits in concluding “that the comprehensive remedial scheme of the Rehabilitation Act
suggests that Congress did not intend that § 1983 be an available remedy”); Williams v. Pa.
Human Relations Comm’n, 870 F.3d 294, 300 (3d Cir. 2017) (“indeed, every circuit to consider
this exact question has held that . . . ADA statutory rights cannot be vindicated through § 1983”)
(citations omitted); Tri-Corp Hous. Inc. v. Bauman, 826 F.3d 446, 448–49 (7th Cir. 2016) (“Six
courts of appeals have addressed this subject; all six come out the same way.”) (citations
omitted); Faircloth v. Schwartz, No. 12-cv-02764-REB-KLM, 2014 WL 4466663, at *17 (D.
Colo. Sept. 10, 2014) (citations omitted); Pena v. Bexar Cty., Tex., 726 F. Supp. 2d 675, 688–90
(W.D. Tex. 2010) (citations omitted); Vinson v. Thomas, 288 F.3d 1145, 1156 (9th Cir. 2002);
Holbrook v. City of Alpharetta, 112 F.3d 1522, 1530–31 (11th Cir. 1997).
           22
                905 F.3d 467 (6th Cir. 2018).
           23
              Id. at 471 (refraining from deciding whether the ADA precludes § 1983 claims
enforcing the statutory rights because the relevant § 1983 claim asserted a violation of
constitutional rights).
           24
                Id. at 478.

                                                  5
Case 2:19-cv-00870-TS-DAO Document 46 Filed 09/23/20 PageID.407 Page 6 of 6




                                   IV.     CONCLUSION

      It is therefore

      ORDERED that Defendants Alpine School District and Alpine School District Board of

Education’s Motion for Judgment on the Pleadings (Docket No. 36) is GRANTED.


              DATED September 23, 2020.

                                          BY THE COURT:




                                          ________________________________________
                                          TED STEWART
                                          United States District Judge




                                            6
